Case 2:17-cr-00659-JMA-AKT Document 36-2 Filed 06/02/20 Page 1 of 2 PageID #: 217




 May 22, 2020

 Dear Your Honor,

 I am writing this letter to you today to explain why I support my cousin, Carmine, so much and
 would be a good person to sign his bond. I too had a long life of bad behavior stemming from
 when I was a young lady. I fell into the wrong crowd and made friends with people of whom I
 should have never been around. I made poor choices that led me to a life of destruction and turmoil.
 My children and my family everyone who came in contact with me had slowly turned their backs
 on me. I thought I was above the law and nothing would stop my path. Until I, too, had to learn
 the hard way. Several incarcerations, losing custody of my children and having absolutely no one
 to turn to was a turning point for me. My very last incarceration I was convicted of a felony. I sat
 in a County jail with nothing but the thoughts inside my head. I wished on so many occasions that
 someone anyone would come to my rescue and help me because I was at an all-time low.

 While I sat in jail, I realized the only one who could help me was myself. I needed to stop blaming
 everyone else for my behavior and stop the excuses. I began to believe and take ownership in my
 own actions for the first time in my life. I then started to use my time wisely while incarcerated. I
 joined as much support groups as I could to get through this hard time I put myself into. I joined
 AA and NA. I even began to mentor other woman on the facility and help them turn away from
 their own addictions.

 I joined a writing class which in all honestly was probably the best move and I began to write until
 my hand ached in pain. I released all the bad that had been done to me over a few decades and I
 found my turning point. Once I realized what that was in my life I set a new path, a new life for
 myself. I was more determined than ever to use the knowledge I had gained and use it from there
 on out. I joined the scared straight program in the facility and I was used to tell my story so I could
 help children never end up where I had.

 Mind you, while I was there I was still alone, with no support from not one person. Before my
 release date I made a promise to myself I would never put myself my family nor my children in
 that situation again. With that being said I’ve been home for several years now and the promise I
 once made has still been kept. It took many years to regain the trust of my loved ones especially
 my own children but I have succeeded. I now have full residential custody of my teenaged
 daughters. I’ve been working since I came home, full time, and I have even enrolled in school for
 my certification to become a CMA. Before the shutdown, I was earning about $2000 per month at
 a local restaurant as a waitress and hostess. Because of the virus shutdown, I only work partial
 hours and get unemployment of about $2400 with the stimulus for the time being.

 My support these days is out of this world. I’m pleading with you to allow me to be the support
 that my cousin yearns for. Carmine has not been the best apple in the bunch and he has a lot of
 proving himself he needs to do. But I have been in his shoes. I’ve proven to the world that people
 can change for the better.
Case 2:17-cr-00659-JMA-AKT Document 36-2 Filed 06/02/20 Page 2 of 2 PageID #: 218




          Your Honor, Carmine trying his best to remain positive with all this going on as far as the
 pandemic is concerned. I fear for his health. His health issues are known to the Court. His father
 is in very poor health and Carmine has not been able to see him in years. Thank you for considering
 that I am a trustworthy person and I believe in him as people once had to believe in me.

 Thank you very much for this time and I appreciate your time. Stay Healthy and Safe.

 Yours Truly,
 Angela Corrieri
